Investor Presentation July 2009 Equity One is a safe harbor in the storm. 1 1.Well-located and productive grocer-anchored shopping centers 2.A healthy financial structure with modest leverage and ample liquidity 3.A team who has proven to be disciplined allocators of capital 4.A portfolio with limited development commitments with anchors in place 5.A management team focused on building a long-term track record of relativeoutperformance An investment in Equity One is an investment in: (1) Excludes EQY developments/redevelopments non-retail properties, land held, EQY joint ventures and DIM Vastgoed properties. 2008 NOI is Cash NOI and includes managementfee expense. (2) Data is for a 3-mile radius applicable to our respective properties based on the weighted average AMR. Demographic data is as of December 31, (3) Figures calculated based on average per square foot sales, using last available year of sales and rent figures as of December 31, 2008.Major grocers include Publix, Kroger, Winn-Dixie, Supervalu, Albertsons, and Food Lion. (4) DIM’s reported occupancy as of March 31, 2009 was 90.6% We have well-located and productive properties withlimited exposure to troubled big-box retailers.
